         Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 1 of 25




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

                                             §
In re:                                       §   Chapter 11
                                             §
WATSON GRINDING &                            §   Case No. 20-30967
MANUFACTURING CO.,                           §
                                             §
               Debtor.                       §
                                             §
In re:                                       §   Chapter 11
                                             §
WATSON VALVE SERVICES, INC.,                 §   Case No. 20-30968
                                             §
               Debtor.                       §
                                             §

            EXPEDITED MOTION FOR AN ORDER (1) CONDITIONALLY
        APPROVING DISCLOSURE STATEMENT; (2) SCHEDULING PLAN
    CONFIRMATION HEARING; (3) ESTABLISHING VOTING DEADLINE AND
        PROCEDURES FOR FILING OBJECTIONS TO CONFIRMATION; (4)
TEMPORARILY ALLOWING CERTAIN CLAIMS FOR VOTING PURPOSES ONLY;
 (5) APPROVING FORM OF BALLOTS; AND (6) ESTABLISHING SOLICITATION
                           AND TABULATION PROCEDURES
     (Relates to Case No. 20-30967, Doc. No. 844 and Case No. 20-30968, Doc. No. 404)

         IF YOU OBJECT TO THE RELIEF REQUESTED, YOU MUST RESPOND
         IN WRITING, SPECIFICALLY ANSWERING EACH PARAGRAPH OF
         THIS PLEADING, UNLESS OTHERWISE DIRECTED BY THE COURT,
         YOU MUST FILE YOUR RESPONSE WITH THE CLERK OF THE
         BANKRUPTCY COURT WITHIN TWENTY-ONE DAYS FROM THE
         DATE YOU WERE SERVED WITH THIS PLEADING. YOU MUST SERVE
         A COPY OF YOUR RESPONSE ON THE PERSON WHO SENT YOU THE
         NOTICE; OTHERWISE, THE COURT MAY TREAT THE PLEADING AS
         UNOPPOSED AND GRANT THE RELIEF REQUESTED.

         EXPEDITED RELIEF HAS BEEN REQUESTED. IF THE COURT
         CONSIDERS THE MOTION ON AN EXPEDITED BASIS, THEN YOU
         WILL HAVE LESS THAN 21 DAYS TO ANSWER. IF YOU OBJECT TO
         THE REQUESTED RELIEF OR IF YOU BELIEVE THAT THE
         EXPEDITED CONSIDERATION IS NOT WARRANTED, YOU SHOULD
         FILE AN IMMEDIATE RESPONSE.




                                         1
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 2 of 25




       A TELEPHONIC HEARING WILL BE CONDUCTED ON THIS MATTER
       ON OCTOBER 30, 2020, AT 1:30 P.M. (CST).

       PLEASE NOTE THAT ON MARCH 24, 2020, THROUGH THE ENTRY OF
       GENERAL ORDER 2020-10, THE COURT INVOKED THE PROTOCOL
       FOR EMERGENCY PUBLIC HEALTH OR SAFETY CONDITIONS.

       IT IS ANTICIPATED THAT ALL PERSONS WILL APPEAR
       TELEPHONICALLY AND ALSO MAY APPEAR VIA VIDEO AT THIS
       HEARING. AUDIO COMMUNICATION WILL BE BY USE OF THE
       COURT’S REGULAR DIAL-IN NUMBER. THE DIAL-IN NUMBER IS +1
       (832) 917-1510. YOU WILL BE RESPONSIBLE FOR YOUR OWN LONG-
       DISTANCE CHARGES. YOU WILL BE ASKED TO KEY IN THE
       CONFERENCE ROOM NUMBER. JUDGE ISGUR’S CONFERENCE
       ROOM NUMBER IS 954554.

       PARTIES MAY PARTICIPATE IN ELECTRONIC HEARINGS BY USE OF
       AN INTERNET CONNECTION. THE COURT UTILIZES GOTOMEETING
       FOR ALL VIDEO HEARING. TO CONNECT TO A HEARING, YOU MAY
       CONNECT USING THE LINK ON JUDGE ISGUR’S HOMEPAGE ON THE
       SOUTHERN DISTRICT OF TEXAS WEBSITE OR CONNECT DIRECTLY
       VIA THE GOTOMEETING APP.

       TO CONNECT TO A HEARING, YOU SHOULD ENTER THE MEETING
       CODE “JudgeIsgur”. IT IS RECOMMENDED THAT YOU DOWNLOAD
       THE FREE GOTOMEETING APP ON EACH DEVICE THAT WILL BE
       USED TO CONNECT TO A HEARING. CONNECTING VIA WEB
       BROWSER ONLY MAY LIMIT THE AVAILABILITY OF SOME
       GOTOMEETING FEATURES.

       ONCE CONNECTED TO GOTOMEETING, A PARTICIPANT MUST
       CLICK THE SETTING ICON IN THE UPPER RIGHT CORNER AND
       ENTER YOUR NAME UNDER THE PERSONAL INFORMATION
       SETTING.

       REPRESENTED         PARTIES      SHOULD      ACT     THROUGH        THEIR
       ATTORNEY.

To the Honorable Marvin Isgur,
United States Bankruptcy Judge:

       The January 24 Claimants’ Committee (the “Committee” or the “Plan Proponents”) file

this Expedited Motion for an Order (1) Conditionally Approving Disclosure Statement; (2)

Scheduling Plan Confirmation Hearing; (3) Establishing Voting Deadline and Procedures for



                                            2
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 3 of 25




Filing Objections to Confirmation; (4) Temporarily Allowing Certain Claims for Voting Purposes

Only; (5) Approving Form of Ballots; and (6) Establishing Solicitation and Tabulation Procedures

(the “Motion”).

                                         BACKGROUND

       1.        On February 6, 2020, Watson Grinding & Manufacturing Co. (the “WGM”) and

Watson Valve Services, Inc. (“WVS” and with WGM, the “Debtors”) each filed a voluntary

petition for relief under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).

The WGM and WVS cases are not being jointly administered.

       2.        On February 10, 2020, the Court ordered the appointment of the Committee to

represent parties with claims arising out of the pre-petition explosion at the Debtor’s facility

(WGM Case, Doc. No. 25). On February 21, 2020, the United States Trustee filed a notice of

appointment of the members of the Committee (WGM Case, Doc. No. 89). The Committee is

only appointed in the WGM case.

       3.        On May 28, 2020, the Court entered the Order Recognizing Pending Litigation

Complaints as Proofs of Claim (WGM Case, Doc. No. 310; WVS Case, Doc. No. 200) (the

“Litigation Order”). Pursuant to this Order, the Debtors agreed that the plaintiffs in over 100

lawsuits that had been filed in state court and removed by the Debtors to Bankruptcy Court would

not have to file proofs of claim (the “Plaintiff Claims”).

       4.        On October 16, 2020, the Committee filed the Combined Disclosure Statement and

Joint Plan of Liquidation of Watson Grinding & Manufacturing Co. and Watson Valve Services,

Inc. Under Chapter 11 of the Bankruptcy Code Filed by the January 24 Claimants Committee (the

“Plan” and the “Disclosure Statement,” as applicable) (WGM Case, Doc. No. 844, WVS Case,

Doc. No. 404).



                                                  3
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 4 of 25




                                   RELIEF REQUESTED

   A. Overview

       5.     The following table summarizes the proposed schedule for the combined hearing

on final approval of the Disclosure Statement and confirmation of the Plan sought in this Motion:

                     Event                                        Deadline
 Voting Record Date                                           October 16, 2020
 Hearing on Conditional Approval of                      October 30, 2020 at 1:30 p.m.
 Disclosure Statement
 Commencement of Plan Solicitation and                  No later than November 4, 2020
 Mailing of Combined Notice
 Plan Supplement Filing Deadline                             November 24, 2020
 Plan Voting Deadline and Deadline to Object             December 4, 2020 at 5:00 p.m.
 to Disclosure Statement and Confirmation
 Combined Hearing on Final Approval of               December [9, 10, or 11], 2020 at [____]
 Disclosure Statement and Confirmation of
 Plan

       6.     Listed below are the attachments and exhibits cited in this Motion:

                   Form/Notice                                      Exhibit
 Cover Letter and Ballot for Plaintiff Claims                       Exhibit 1
 (Includes Class 3 and Class 4 Claims)
 Ballot for Class 3 (January 24 Claims against                      Exhibit 2
 Watson Grinding for which a proof of claim
 was filed but is not one of the Plaintiff
 Claims)
 Ballot for Class 4 (Minor Damage Claims                            Exhibit 3
 against Watson Grinding)
 Ballot for Class 5 (General Unsecured Claims                       Exhibit 4
 against Watson Grinding)
 Ballot for Class 6 (Indemnity Claims against                       Exhibit 5
 Watson Grinding)
 Ballot for Class 7 (Interests in Watson                            Exhibit 6
 Grinding)
 Ballot for Class 10 (January 24 Claims                             Exhibit 7
 against Watson Valve for which a proof of



                                                 4
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 5 of 25




 claim was filed but is not one of the Plaintiff
 Claims)
 Ballot for Class 11 (Minor Damage Claims                             Exhibit 8
 against Watson Valve)
 Ballot for Class 12 (General Unsecured                               Exhibit 9
 Claims against Watson Valve)
 Ballot for Class 13 (Indemnity Claims against                        Exhibit 10
 Watson Valve)
 Ballot for Class 14 (Interests in Watson                             Exhibit 11
 Valve)
 Notice of Non-Voting Status                                          Exhibit 12
 Notice of Confirmation Hearing and Final                             Exhibit 13
 Approval of Disclosure Statement

   B. Conditional Approval of the Disclosure Statement

       7.      Section 1128(a) of the Bankruptcy Code provides, “[a]fter notice, the court shall

hold a hearing on confirmation of a plan.” In addition, Bankruptcy Rule 3017(c) provides, “[o]n

or before approval of the disclosure statement, the court shall fix a time within which the holders

of claims and interests may accept or reject the plan and may fix a date for the hearing on

confirmation.” Section 105(d)(2)(B)(vi) of the Bankruptcy Code provides that the Court may

combine the hearing on approval of the disclosure statement with the hearing on confirmation of

the related plan. See 11 U.S.C. § 105(d)(2)(B)(vi).

       8.      Bankruptcy Rules 2002(b), 2002(d), and 3017(a) require twenty-eight (28) days’

notice be given by mail to all creditors and shareholders of the time fixed for filing objections to,

and the hearing to consider approval of, a disclosure statement or confirmation of a plan of

reorganization, subject to the Court’s discretion to shorten such period under Bankruptcy Rule

9006(c)(1), and Bankruptcy Rule 3020(b) provides “[a]n objection to confirmation of the plan

shall be filed and served on the debtor, the trustee, the proponent of the plan, any committee




                                                   5
10783357v2
          Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 6 of 25




appointed under the Code, and any other entity designated by the court, within a time fixed by the

court.”

          9.    Contemporaneously with the filing of a disclosure statement and proposed plan, the

Complex Chapter 11 Procedures authorize the plan proponent to request “(1) conditional approval

of the disclosure statement; (2) approval of solicitation procedures; (3) scheduling of a hearing on

shortened notice to consider conditional approval of the proposed disclosure statement; and (4) the

scheduling of a joint hearing to consider final approval of the adequacy of the disclosure statement

and confirmation of the proposed plan.” Complex Chapter 11 Procedures ¶ 37. The Complex

Chapter 11 Procedures further provide that all motions requesting a combined hearing must

identify the proposed balloting agent, identify any voting procedures in addition to those required

by the procedures, and identify the proposed combined hearing date. Id. ¶ 38.

          10.   By this Motion, the Plan Proponents request conditional approval of the Disclosure

Statement on shortened notice in accordance with the Complex Case Procedures. The Plan

Proponents will commence solicitation of the Plan and mailing of the notice of the combined

hearing by no later than November 4, 2020. The Plan Proponents seek by this Motion to have the

Court set December 4, 2020 as the objection deadline. The Plan Proponents request the Court

schedule a combined hearing on December 9, 10, or 11, 2020, or such other time as the Court is

available. The proposed schedule affords more than 28 days’ notice of the deadline to file

objections to confirmation and final approval of the disclosure statement which is sufficient time

for parties to evaluate their rights in respect to the Plan.

    C. The Disclosure Statement Contains Adequate Information

          11.   A court has broad discretion to determine what constitutes “adequate information”

for the purpose of satisfying section 1125 of the Bankruptcy Code. See, e.g., Oneida Motor



                                                    6
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 7 of 25




Freight, Inc. v. United Jersey Bank, 848 F.3d 414, 417 (3d Cir. 1988) (“From the legislative history

of section 1125 we discern that adequate information will be determined by the facts and

circumstances of each case.”); Mabey v. Sw. Elec. Power Co. (In re Cajun Elec. Power Coop.,

Inc.), 150 F.3d 503, 518 (5th Cir. 1998) (“The legislative history of § 1125 indicates that, in

determining what constitutes ‘adequate information’ with respect to a particular disclosure

statement, ‘both the kind and form of information are left essentially to the judicial discretion of

the court’ and that ‘the information required will necessarily be governed by the circumstances of

the case.’”) (internal citations omitted), cert. denied, 526 U.S. 1144 (1999); Tex. Extrusion Corp.

v. Lockheed Corp. (In re Tex. Extrusion Corp.), 844 F.2d 1142, 1157 (5th Cir. 1988) (“The

determination of what is adequate information is subjective and made on a case by case basis. This

determination is largely within the discretion of the bankruptcy court.”).

       12.     Congress intended that courts exercise their grant of discretion to tailor the

disclosure made in connection with a chapter 11 plan while recognizing the broad range of

businesses in which debtors engage and the circumstances accompanying chapter 11 cases. See

H.R. Rep. No. 595, at 408-09 (1977), as reprinted in 1978 U.S.C.C.A.N. 5963, 6394-65.

Accordingly, a court’s determination of the adequacy of information in a disclosure statement must

occur on a case-by-case basis, focusing on the unique facts and circumstances of each case. See S.

Rep. No. 95-989, at 121 (1978), as reprinted in 1978 U.S.C.C.A.N, 57878, 5907 (stating that “the

information required will necessarily be governed by the circumstances of the case.”).

       13.     In making a determination as to whether a disclosure statement contains adequate

information as required by section 1125 of the Bankruptcy Code, courts typically look for

disclosures related to topics such as:

               a. the events that led to the filing of a bankruptcy petition;

               b. the relationship of the debtor with its affiliates;

                                                  7
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 8 of 25




               c. a description of the available assets and their value;

               d. the company’s anticipated future;

               e. the source of information stated in the disclosure statement;

               f. the debtors’ condition while in chapter 11;

               g. claims asserted against the debtor;

               h. the estimated return to creditors under a chapter 7 liquidation;

               i. the future management of the debtor;

               j. the chapter 11 plan or a summary thereof;

               k. financial information, valuations, and projections relevant to a creditor’s
                  decision to accept or reject the chapter 11 plan;

               l. information relevant to the risks posed to creditors under the plan;

               m. the actual or projected realizable value from recovery of preferential or
                  otherwise avoidable transfers;

               n. litigation likely to arise in a nonbankruptcy context; and

               o. tax attributes of the debtor.

See In re U.S. Brass Corp., 194 B.R. 420, 424–25 (Bankr. E.D. Tex. 1996); see also In re Scioto

Valley Mortg. Co., 88 B.R. 168, 170–71 (Bankr. S.D. Ohio 1988) (listing the factors courts have

considered in determining the adequacy of information provided in a disclosure statement). This

list of factors is not meant to be exclusive, nor must a disclosure statement provide all the

information on the list—rather, the court must decide what information is appropriate in each case.

See In re Ferretti, 128 B.R. 16, 18-19 (Bankr. D.N.H. 1991) (adopting similar list); see also In re

Phoenix Petroleum Co., 278 B.R. 385, 393 (Bankr. E.D. Pa. 2001) (making use of a similar list of

factors but cautioning that “no one list of categories will apply in every case”).

       14.     The information provided in the Disclosure Statement is sufficient in type and detail

to enable creditors and equity security holders to make an informed judgment about the Plan, as



                                                  8
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 9 of 25




required by Section 1125(a) of the Bankruptcy Code. The Disclosure Statement thoroughly

discusses (i) the history of the Debtors, (ii) the major events during the bankruptcy cases, (iii) the

terms of the Plan, (iv) tax implications of the Plan on certain creditor and equity interest classes,

(v) alternatives to the Plan, including liquidation under Chapter 7, (vi) the conditions to and means

of implementing the Plan, including the creation of a liquidating trust and the appointment of the

Liquidating Trustee (to administer the Liquidating Trust and prosecute causes of action and review

claims that are not related to the explosion), the January 24 Trustee (to prosecute and recover

claims and insurance proceeds related to the explosion), and the Watson Valve Trustee (to

administer the Watson Valve Liquidating Trust), and (vii) the feasibility of the Plan.

       15.     The Plan Proponents request that the Court enter an order approving the Disclosure

Statement on a conditional basis. Conditional approval of the Disclosure Statement is appropriate

in this case because it will allow the Plan Proponents to proceed with the solicitation and

confirmation of the Plan in an expeditious and economical manner. The Plan Proponents intend to

seek final approval of the Disclosure Statement at the combined hearing with Plan confirmation.

   D. Voting Deadline and Voting Record Date

       16.     Pursuant to Bankruptcy Rule 3017(c), at the time of or before the approval of the

Disclosure Statement, “the court shall fix a time within which the holders of claims and interests

may accept or reject the plan.” The Plan Proponents requests that the Court establish December 4,

2020 at 5:00 p.m. Central Standard Time (the “Voting Deadline”) as the deadline by which all

ballots accepting or rejecting the Plan be must be actually received by the voting and solicitation

agent (the “Solicitation Agent”).




                                                  9
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 10 of 25




       17.     The Plan Proponents further request that the Court establish October 16, 2020 (the

“Voting Record Date”) as the record date for determining the holders of Claims that may vote on

the Plan.

       18.     The Plan Proponents propose that, to be counted as a vote to accept or reject the

Plan, each hard copy Ballot must be properly executed, completed, and delivered to the Solicitation

Agent: (i) by first-class mail (whether in the return envelope provided with each Ballot or

otherwise); (ii) by overnight courier; or by (iii) by hand delivery so that it is actually received by

the Solicitation Agent no later than the Voting Deadline.

       19.     In addition to accepting hard copy Ballots via first class mail, overnight courier,

and hand delivery, the Plan Proponents request authorization to accept Ballots via electronic,

online transmissions, solely through a customized online balloting portal on the Solicitation

Agent’s website (the “E-Ballot Portal”). Parties entitled to vote may cast an electronic Ballot and

electronically sign and submit the Ballot instantly by utilizing the E-Ballot Portal (which allows a

holder to submit an electronic signature). The encrypted ballot data and audit trail created by such

electronic submission shall become part of the record of any Ballot submitted in this manner and

the creditor’s electronic signature will be deemed to be immediately legally valid and effective.

   E. Temporary Allowance of Plaintiff Claims for Voting Purposes Only, and Approval of
      Form of Ballot and Voting Procedures for Plaintiff Claims, January 24 Claims, and
      Minor Damage Claims.

       20.      The Plaintiff Claims may include as many as 2,000 individual plaintiffs. The

Plaintiff Claims include different categories of injuries (wrongful death, personal injury, damage

to real property and personal property) and within those categories the severity of the injuries

varies significantly. For example, one home may have been completely destroyed and condemned

as a result of the explosion while a home across the street may have suffered only minor damage.



                                                 10
10783357v2
        Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 11 of 25




Individual plaintiffs may have sustained both property damage and personal injuries. In light of

the volume and complexity of the Plaintiff Claims, it is not practical for the Court to estimate

individual claims for purposes of allowance under Section 502(c). The claims estimation process

is intended to expedite the bankruptcy process, but in this case an estimation proceeding for 2,000

individual plaintiffs would unnecessarily delay the bankruptcy process and confirmation of the

Plan.

        21.    Pursuant to Rule 3018(a), the Plan Proponents request that the Court approve the

following categorical method of temporarily allowing Plaintiff Claims in fixed amounts solely for

the purpose of voting on the Plan. The amounts proposed are for voting purposes only and the

Order approving this Motion (and any ballot submitted with respect to the Plan) shall not constitute

a factual admission or a judicial admission by the Committee, the Holder of any January 24 Claim,

or their counsel as to (a) the actual value of any January 24 Claim, (b) the relative value of the

different types of January 24 Claims described below, (c) whether future treatment is appropriate

for the Holder of any Personal Injury or Mental Anguish Claim, or (d) any other claim or defense

that could be asserted by the Holder of a January 24 Claim. These temporarily allowed amounts

for voting purposes shall not be construed as a judicial determination or opinion of the actual value

of any particular January 24 Claim.

        22.    Further, the Plan Proponents request that the Court include in any order approving

this Motion a protective order under Fed. R. Bankr. P. 7026(c) in any litigation regarding the

January 24 Claims that prohibits discovery regarding the claim estimates stated below or any ballot

submitted with respect to the Plan (by deposition, document production or otherwise), and

prohibits the use of the claim estimates and any ballot submitted with respect to the Plan for any

purpose, including during discovery, mediation or trial.



                                                 11
10783357v2
         Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 12 of 25




          23.    Lead counsel in each of the adversary proceedings will submit a master ballot in

which they must identify the name of each plaintiff in their lawsuit along with the nature and

severity of their injuries. Based on those responses, Plaintiff Claims will be temporarily allowed

in the following amounts based on the nature of the claim and severity of the injury:

    Nature and Severity of Injury                          Allowed Amount for Voting Purposes Only

    Wrongful Death                                         $15,000,000

    Personal Injury (Category A)1                          $750,000

    Personal Injury (Category B)2                          $350,000

    Mental Anguish with Treatment                          $150,000

    Mental Anguish without Treatment                       $25,000

    Residence (Total Loss)                                 $200,000

    Real or Personal Property (Large Damage)               $100,000

    Real or Personal Property (Small Damage)               $25,000

    Business (Total Loss)                                  $1,000,000

    Business (Large Damage)                                $500,000

    Business (Small Damage)                                $100,000

    “Minor Damage Claims”3                                 $5,000


          24.    Rather than sending 2,000 individual ballots to the plaintiffs in the pending

lawsuits, the Plan Proponents propose to send a master ballot to the lead plaintiffs’ lawyer in each


1
  Category A personal injury claims must include physician treatment and a physical injury with one of the
following: (i) broken bone(s), (ii) surgery, (iii) hospitalization or (iv) documented hearing loss
2
  Category B personal injury claims must include physician treatment and a physical injury, but such injury did not
result in broken bone(s), surgery, hospitalization or documented hearing loss.
3
  "Minor Damage Claim" is any claim for less than $5,000. A claimant whose damages exceed $5,000 may elect to
be treated as a "Minor Damage Claim" under the Plan. These Minor Damage Claims are separately classified under
the Plan.

                                                        12
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 13 of 25




pending lawsuit. The plaintiffs’ lawyer will be responsible for completing and submitting the

master ballot on behalf of all clients they represent in that lawsuit. Two ballots may be submitted

for each lawsuit—one listing all of the plaintiffs who accept the plan and one listing all of the

plaintiffs that reject the plan. The master ballot will automatically calculate the total number of

claims being voted and the aggregate value of those claims based on the amounts assigned to the

categories above.

       25.     Attached hereto as Exhibit 1 is a copy of the proposed master ballot, along with a

cover letter providing instructions on how to complete the ballot. The master ballot will only be

used for the Plaintiff Claims (i.e. January 24 Claims which are the subject of a pending lawsuit).

       26.     A number of Class 3 and 10 January 24 Claims were filed that are not represented

in any of the lawsuits. All Holders of Class 3 and 10 January 24 Claims who filed a proof of claim

but are not parties to a pending lawsuit will receive the standard form ballot which is attached

hereto as Exhibits 2 and 7. This form of ballot to be sent to Holders of Class 3 and 10 January 24

Claims includes an opt-in provision which would allow them to agree to have their claim classified

and treated as a Class 4 and 11 Minor Damage Claim. All Holders of Class 4 and 11 Minor

Damage Claims will receive the form of ballot attached hereto as Exhibits 3 and 8.

   F. Approval of Other Form of Ballots, Notice of Non-Voting Status, and Notice of
      Combined Hearing on Final Approval of Disclosure Statement and Plan
      Confirmation.

       27.     Holders of Class 5 General Unsecured Claims against Watson Grinding will receive

the form of ballot attached hereto as Exhibit 4. Holders of Class 12 General Unsecured Claims

against Watson Valve will receive the form of ballot attached hereto as Exhibit 9.




                                                13
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 14 of 25




          28.   Holders of Class 6 Indemnity Claims against Watson Grinding will receive the form

of ballot attached hereto as Exhibit 5. Holders of Class 13 Indemnity Claims against Watson Valve

will receive the form of ballot attached hereto as Exhibit 10.

          29.   Holders of Class 7 Interests in Watson Grinding will receive the form of ballot

attached hereto as Exhibit 6. Holders of Class 14 Interests in Watson Valve will receive the form

of ballot attached hereto as Exhibit 11.

          30.   The Plan provides that Class 1 (Secured Claims against Watson Grinding), Class 2

(Other Priority Claims against Watson Grinding), Class 8 (Secured Claims against Watson Valve),

and Class 9 (Other Priority Claims against Watson Valve) are unimpaired and deemed to accept

the Plan. See 11 U.S.C. § 1126(f). The Plan Proponents propose to send the Holders of Claims in

these non-voting classes a copy of the Notice of Non-Voting Status attached hereto as Exhibit 12.

          31.   Claimants in all classes will receive a copy of the Notice of Combined Hearing on

Final Approval of Disclosure Statement and Confirmation of the Plan which is attached hereto as

Exhibit 13.

          32.   The Plan Proponents will make a copy of the Plan and Disclosure Statement and

this Order available on the Solicitation Agent’s website.

          33.   The Plan Proponents will commence solicitation of the Plan by no later than

November 4, 2020. The Plan Proponents may make non-substantive modifications to the Plan,

Disclosure Statement and other documents prior to solicitation in order to insert dates and

deadlines or make corrections or modifications of a typographical, conforming and/or ministerial

nature.

   G. Procedures for Vote Tabulation




                                                14
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 15 of 25




       34.    Other than the master ballots and temporary allowance for Plaintiff Claims

discussed above, the Plan Proponents propose each Claim within a Class of Claims entitled to vote

to accept or reject the Plan be in an amount determined by the following procedures solely for

purposes of voting to accept or reject the Plan and not for the purpose of the allowance of, or

distribution on account of, any Claim:

   (a) if a Claim for which a proof of claim has been timely filed for unknown or undetermined
       amounts, or is wholly unliquidated, or contingent (as determined on the face of the claim
       or after a reasonable review of the supporting documentation by the Solicitation Agent),
       the claimant has not sought estimation, and such claim has not been allowed, such Claim
       shall be temporarily allowed solely for voting purposes only, and not for purposes of
       allowance or distribution, at $1.00;

   (b) if a Claim, for which a proof of claim was timely filed, is listed on the face of the proof of
       claim as contingent, unliquidated, or disputed in part, and the claimant has not sought
       estimation, such Claim is temporarily allowed in the amount that is liquidated, non-
       contingent, and undisputed for voting purposes only, and not for purposes of allowance or
       distribution;

   (c) if a Claim for which a proof of claim was timely filed or was listed in the Debtors’ filed
       Schedules in an amount that is liquidated, non-contingent, and undisputed, such Claim is
       allowed solely for voting in the amount set forth on the proof of claim or the Debtors’ filed
       Schedules;

   (d) if a Claim, for which a proof of claim was timely filed, is also listed in the Debtors’
       Schedules, then the proof of claim shall supersede the scheduled claim to the extent the
       proof of claim is liquidated, non-contingent, and undisputed;

   (e) if a Claim has been estimated or otherwise allowed for voting purposes by order of the
       Court, such Claim is temporarily allowed in the amount so estimated or allowed by the
       Court solely for voting purposes only, and not for purposes of allowance or distribution;

   (f) if a Claim is listed in the Debtors’ Schedules as contingent, unliquidated, or disputed and
       a proof of claim was not (i) filed by the applicable bar date for the filing of proofs of claim
       established by the Court; or (ii) deemed timely filed by an order of the Court prior to the
       Voting Deadline; such Claim shall be disallowed for voting purposes;

   (g) proofs of claim filed for $0.00 are not entitled to vote;

   (h) if an objection to Claim or request for estimation as to a Claim is filed at least ten (10) days
       before the Voting Deadline, such Claim is temporarily disallowed solely for voting
       purposes only and not for purposes of allowance or distribution, except to the extent and



                                                 15
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 16 of 25




       in the manner as may be set forth in such objection, or as ordered by the Court before the
       Voting Deadline;

   (i) for purposes of the numerosity requirement of section 1126(c) of the Bankruptcy Code
       separate Claims held by a single creditor in a particular Class shall be aggregated as if such
       creditor held one Claim against the Debtor in such Class, and the votes related to such
       Claims shall be treated as a single vote to accept or reject the Plan;

   (j) notwithstanding anything to the contrary contained herein, any creditor who has filed or
       purchased duplicate Claims within the same Voting Class shall be provided with only one
       Solicitation Package and one ballot for voting a single Claim in such Class, regardless of
       whether the Debtor has objected to such duplicate Claims; and

   (k) if a proof of claim has been amended by a later proof of claim that is filed on or prior to
       the Voting Record Date, the later filed amending claim shall be entitled to vote in a manner
       consistent with these tabulation rules, and the earlier filed claim shall be disallowed for
       voting purposes, regardless of whether any party in interest has objected to the earlier filed
       claim. Except as otherwise ordered by the Court, any amendments to proofs of claim after
       the Voting Record Date shall not be considered for purposes of these tabulation rules.

       35.     In tabulating the Ballots, the Plan Proponents request that the following rules

(“Tabulation Rules”) apply: (a) any Ballot that is properly completed, executed and timely returned

as directed, but does not indicate an acceptance or rejection of the Plan will not be counted as

either a vote to accept or a vote to reject the Plan; (b) any Ballot that is properly completed,

executed and timely returned as directed, and indicates both an acceptance and rejection of the

Plan will not be counted as either a vote to accept or a vote to reject the Plan; (c) any unsigned

Ballot will not be counted; (d) any Ballot cast by a party that is not entitled to vote will not be

counted as either a vote to accept or a vote to reject the Plan; (e) if more than one Ballot voting the

same claim is cast before the Voting Deadline, the last valid Ballot received before the Voting

Deadline will be deemed to reflect the voter’s intent and thus will supersede any prior Ballots; and

(f) Ballots received after the Voting Deadline will not be counted; provided that the Plan

Proponents may agree to extend the Voting Deadline. Further, the Plan Proponents, subject to a

contrary order of the Court, may waive any defects or irregularities as to any particular Ballot at



                                                  16
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 17 of 25




any time, either before or after the close of voting, and any such waivers will be documented in

the Voting Affidavit.

       36.       Any Class that contains Claims entitled to vote but no votes are returned for such

Class shall be deemed to have accepted the Plan.

       37.       Neither the Plan Proponents, nor the Solicitation Agent, nor any other entity will

be under any duty to provide notification of defects or irregularities with respect to delivered

Ballots, nor will any of them incur any liability for failure to provide such notification.

       38.       Further, the Plan Proponents, subject to a contrary order of the Court, may waive

any defects or irregularities as to any particular Ballot at any time, either before or after the close

of voting, and any such waivers shall be documented in the Voting Affidavit.

       39.       The Tabulation Rules will establish a fair and equitable voting process and

therefore should be approved.

       40.       The Plan Proponents may seek further clarification from the Court on vote

tabulation and the solicitation process and retain the right to object or raise any issue with respect

to any Ballot.

   H. Establishment of Deadline for Filing Objections to Confirmation of the Plan and the
      Disclosure Statement

       41.       Any objections to confirmation of the Plan or final approval of the Disclosure

Statement (including any supporting memoranda) must be in writing and filed with the Clerk of

the Bankruptcy Court on or before December 4, 2020 at 5:00 p.m. Central Standard Time (the

“Objection Deadline”).

       42.       All objections not filed by the Objection Deadline shall be deemed waived.

       WHEREFORE, the Plan Proponents respectfully request that this Court enter an Order

scheduling the hearing to consider confirmation of the Plan and final approval of the Disclosure


                                                  17
10783357v2
       Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 18 of 25




Statement and approving the form and manner of notice thereof and granting such other and further

relief as may be just and proper.

       Dated: October 20, 2020.

                                                       Respectfully submitted,

                                                       Porter Hedges LLP

                                               By:     /s/ Joshua W. Wolfshohl
                                                       Joshua W. Wolfshohl
                                                       State Bar No. 24038592
                                                       Aaron J. Power
                                                       State Bar No. 24058058
                                                       1000 Main Street, 36th Floor
                                                       Houston, Texas 77002
                                                       (713) 226-6000
                                                       (713) 228-1331 (fax)

                                                       Counsel to the January 24 Claimants
                                                       Committee


                                    CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument was duly served to
the parties on the attached service list by U.S. first-class mail and by electronic transmission to all
registered ECF users appearing in the case on October 20, 2020.

                                                       /s/ Joshua W. Wolfshohl
                                                       Joshua W. Wolfshohl




                                                  18
10783357v2
                   Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 19 of 25
                                        SERVICE LIST
ERIN E JONES                          STEPHEN DOUGLAS STATHAM
CHRISTOPHER R MURRAY                                                     ASTRO ALLOYS INC
                                      OFFICE OF US TRUSTEE
JONES MURRAY & BEATTY LLP                                                9155 EMMOTT RD
                                      515 RUSK STE 3516
4119 MONTROSE STE 230                                                    HOUSTON TX 77040
                                      HOUSTON TX 77002
HOUSTON TX 77006

BAKER BOTTS LLP                       C&M TECHNOLOGIES GROUP INC         EARL M JORGENSEN
910 LOUISIAN ST STE 3200              350 NORTH SAINT PAUL ST            6201 LUMERDALE RD
HOUSTON TX 77002                      DALLAS TX 75201                    HOUSTON TX 77092


                                                                         HUNTER CHEMICAL LLC
GULFCO FORGE COMPANY                  HALCO METALS
                                                                         220 COMMERCE DR
6817 INDUSTRIAL RD                    9611 TELGE RD
                                                                         STE 200
HOUSTON TX 77005                      HOUSTON TX 77095
                                                                         FORT WASHINGTON PA 19034


LINEAGE ALLOYS                        MATHESON TRI-GAS                   NORTH AMERICAN HOGANAS CO
1901 ELLIS SCHOOL RD                  166 KEYSTONE DR                    111 HOGANAS WA
BAYTOWN TX 77521                      MONTGOMERYVILLE PA 18936           HOLLSOPPLE PA 15935



NORTON ROSE FULBRIGHT                 PARRISH INTERNATIONAL INC          SCOTT STAINLESS SPECIALITIES
1301 MCKINNEY ST STE 1500             PO BOX 468                         501 GEORGIA AVENUE
HOUSTON TX 77010                      HEMPSTEAD TX 77445                 SOUTH HOUSTON TX 77587


                                      THYSSENKRUPP
TECHNICAL ENGINEERING LLC                                                TRICOR METALS
                                      ATTN: GENERAL COUNSEL
100 CHAPEL RD                                                            3517 N LOOP 336 W
                                      111 W JACKSON BLVD
MANCHESTER CT 6042                                                       CONROE TX 77304
                                      CHICAGO IL 60604

                                                                         WEBB INDUSTRIAL LLC
VICTORY METALS                        VINATECH ENGINEERING
                                                                         2433 LOFTON TERRACE
4125 HOLLISTER RD                     7747 FORMULA PLACE
                                                                         FORT WORTH TX 76109
HOUSTON TX 77080                      SAN DIEGO CA 92121


WATSON VALVE SERVICES INC             TEXAS CAPITAL BANK                 INTERNAL REVENUE SERVICE
Robert E “Bob” Ogle, CPA CTP          C/O TIMOTHY MILLION                CENTRALIZED INSOLVENCY
The Claro Group                       600 TRAVIS ST                      OPERATION
711 Louisiana St., Suite 2100         HOUSTON TX 77002                   PO BOX 7346
Houston, TX 77002                                                        PHILADELPHIA, PA 19101-7346
INTERNAL REVENUE SERVICE              RICHARD A KINCHELOE                ABIGAIL RUSHING RYAN AAG
300 E 8TH ST                          ASSISTANT UNITED STATES ATTORNEY   OFFICE OF THE AG OF TEXAS
MAIL STOP 5026AUS                     SOUTHERN DISTRICT OF TEXAS         BANKRUPTCY & COLLECTIONS DIV
AUSTIN TX 78701                       1000 LOUISIANA ST STE 2300         PO BOX 12548-MC 008
                                      HOUSTON TX 77002                   AUSTIN TX 78711-2548
JASON B BINFORD
OFFICE OF THE AG OF TEXAS             MICHAEL I. RAMIREZ                 J SCOTT DOUGLASS
BANKRUPTCY & COLLECTIONS DIV          MCCOY LEAVITT ET. AL.              1811 BERING DR STE 420
P O BOX 12548-MC 008                  20726 STONE OAK PKWY STE 116       HOUSTON TEXAS 77057
AUSTIN TEXAS 78711-2548               SAN ANTONIO, TEXAS 78232
                Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 20 of 25
MUHAMMAD AZIZ                      HENRY FLORES                     KENNETH M KROCK
ABRAHAM WATKINS NICHOLS            RAPP & KROCK PC                  RAPP & KROCK PC
SORRELS AGOSTO AZIZ & STOGNER      1980 POST OAK BLVD STE 1200      1980 POST OAK BLVD STE 1200
800 COMMERCE ST                    HOUSTON TEXAS 77056              HOUSTON TEXAS 77056
HOUSTON TEXAS 77002
JOHN P DILLMAN                                                      KATE H EASTERLING
LINEBARGER GOGGAN BLAIR &          JARROD B MARTIN
                                                                    MCDOWELL HETHERINGTON LLP
SAMPSON LLP                        Chamberlain Hrdicka
                                                                    1001 FANNIN STE 2700
PO BOX 3064                        1200 Smith, Suite 1400
                                                                    HOUSTON TX 77002
HOUSTON TX 77253-3064              Houston, TX 77002

                                                                    HOLLAND N O’NEIL
AVISHAY MOSHENBERG                 ERIKA L MORABITO
                                                                    FOLEY & LARDNER LLP
MCDOWELL HETHERINGTON LLP          FOLEY & LARDNER LLP
                                                                    2021 MCKINNEY AVENUE STE 1600
1001 FANNIN STE 2700               3000 K ST NW STE 600
                                                                    DALLAS TX 75201
HOUSTON TX 7700                    WASHINGTON DC 20007

RANDALL J POELMA JR                WILLIAM T SEBESTA                BRUCE J RUZINSKY
DOYEN SEBESTA & POELMA LLLP        DOYEN SEBESTA & POELMA LLLP      JACKSON WALKER LLP
450 GEARS RD STE 350               450 GEARS RD STE 350             1401 MCKINNEY ST STE 1900
HOUSTON TX 77067                   HOUSTON TX 77067                 HOUSTON TX 77010


                                                                    TAYLOR R ROMERO
ELIZABETH C FREEMAN                RYAN E CHAPPLE
                                                                    CAIRN & SKARNULIS PLLC
JACKSON WALKER LLP                 CAIRN & SKARNULIS PLLC
                                                                    400 W 15TH ST STE 900
1401 MCKINNEY ST STE 1900          400 W 15TH ST STE 900
                                                                    AUSTIN TX 78701
HOUSTON TX 77010                   AUSTIN TX 78701

                                   ABIGAIL RUSHING RYAN AAG         JASON B BINFORD
RANDY W WILLIAMS                                                    OFFICE OF THE AG OF TEXAS
                                   OFFICE OF THE AG OF TEXAS
BYMAN & ASSOCIATES PLLC                                             BANKRUPTCY & COLLECTIONS DIV
                                   BANKRUPTCY & COLLECTIONS DIV
7924 BRDWAY STE 104                                                 P O BOX 12548-MC 008
                                   PO BOX 12548-MC 008
PEARLAND TX 775                                                     AUSTIN TEXAS 78711-2548
                                   AUSTIN TX 78711-2548
                                                                    ANNA DEAN KAMINS
L LEE THWEATT
                                   JOSEPH D TERRY                   KAMINS LAW FIRM PLLC
ONE GREENWAY PLAZA STE 100
                                   ONE GREENWAY PLAZA STE 100       2925 RICHMOND AVENUE STE 1200
HOUSTON TX 77046-0102
                                   HOUSTON TX 77046-0102            HOUSTON TX 77098

                                                                    JUAN A SOLIS
STEPHEN R WALKER                   GREGORY J FINNEY
                                                                    LAW OFFICES OF MANUEL SOLIS PC
LAW OFFICES OF MANUEL SOLIS PC     LAW OFFICES OF MANUEL SOLIS PC
                                                                    6657 NAVIGATION BLVD
6657 NAVIGATION BLVD               6657 NAVIGATION BLVD
                                                                    HOUSTON TX 77011
HOUSTON TX 77011                   HOUSTON TX 77011

                                                                    MATTHEW O GREENBERG
BYRON C ALFRED                     RYAN H ZEHL
                                                                    ZEHL & ASSOCIATES PC
2019 WICHITA ST                    ZEHL & ASSOCIATES PC
                                                                    2700 POST OAK BLVD STE 1000
HOUSTON TX 77004                   2700 POST OAK BLVD STE 1000
                                                                    HOUSTON TX 77056
                                   HOUSTON TX 77056

                                   GREGORY F COX                    MICHAEL DOWNEY
MATT L MARTIN
                                   MOSTYLN LAW                      MOSTYLN LAW
ZEHL & ASSOCIATES PC
                                   3810 WEST ALABAMA ST             3810 WEST ALABAMA ST
2700 POST OAK BLVD STE 1000
                                   HOUSTON TX 77027                 HOUSTON TX 77027
HOUSTON TX 77056
               Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 21 of 25

CATHRYN J SCHEXNAIDER                                                 MATHEW MENDOZA
                                   CHANCE A MCMILLAN
MOSTYLN LAW                                                           MCMILLAN FIRM PLLC
                                   MCMILLAN FIRM PLLC
3810 WEST ALABAMA ST                                                  440 LOUISIANA ST STE 1200
                                   440 LOUISIANA ST STE 1200
HOUSTON TX 77027                                                      HOUSTON TX 77002-1691
                                   HOUSTON TX 77002-1691

ANTHONY G BUZBEE                   CHRISTOPHER J LEAVITT              RYAN S PIGG
JP MORGAN CHASE TOWER              JP MORGAN CHASE TOWER              JP MORGAN CHASE TOWER
600 TRAVIS ST STE 7300             600 TRAVIS ST STE 7300             600 TRAVIS ST STE 7300
HOUSTON TX 77002                   HOUSTON TX 77002                   HOUSTON TX 77002


JOHN J. RUTTER                     KARL P LONG
                                                                      BILAAL BADAT
ROETZEL & ANDRESS, LPA             800 COMMERCE ST
                                                                      4151 SOUTHWEST FWY STE 320
222 SOUTH MAIN STREET              HOUSTON TX 77002
                                                                      HOUSTON TX 77027
AKRON, OH 44308

MARTY HERRING                                                         MICHAEL TATE BARKLEY
                                   CAMERON R TEBO
MARTY HERRING & ASSOCIATES                                            BAIN & BARKLEY
                                   MARTY HERRING & ASSOCIATES
1616 S VOSS RD STE 890                                                14090 SOUTHWEST FWY STE 450
                                   1616 S VOSS RD STE 890
HOUSTON TX 77057                                                      SUGAR LAND TX 77478
                                   HOUSTON TX 77057

KARL R SCHNEIDER                   BRETT ANTHONY                      ADAM ANTHONY
BAIN & BARKLEY                     ANTHONY PETERSON LLP               ANTHONY PETERSON LLP
14090 SOUTHWEST FWY STE 450        500 NORTH WATER ST STE 1000        500 NORTH WATER ST STE 1000
SUGAR LAND TX 77478                CORPUS CHRISTI TX 78401            CORPUS CHRISTI TX 78401

                                                                      VINCE RYAN
DONALD PETERSON                    RUBEN BONILLA JR                   HARRIS COUNTY ATTORNEY
ANTHONY PETERSON LLP               BONILLA & CHAPPA PC                ENVIRONMENTAL GROUP
500 NORTH WATER ST STE 1000        2600 GESSNER RD STE 136            1019 CONGRESS 15TH FL
CORPUS CHRISTI TX 78401            HOUSTON TX 77080                   HOUSTON TX 77002
SARAH JANE UTLEY                   KATHY PORTER
HARRIS COUNTY ATTORNEY             AIR COMPLIANCE COORDINATOR         ROBERT S KWOK
                                   HARRIS COUNTY POLLUTION            9805 KATY FWY STE 850
ENVIRONMENTAL GROUP                CONTROL SVCS DEPT
1019 CONGRESS 15TH FLOOR                                              HOUSTON TX 77024
                                   101 SOUTH RICHEY STE H
HOUSTON TX 77002                   PASADENA TX 77506


                                   JOSHUA R LEAL                      ALEX P BOYLHART
J RYAN LOYA
                                   9805 KATY FWY STE 850              9805 KATY FWY STE 850
9805 KATY FWY STE 850
                                   HOUSTON TX 77024                   HOUSTON TX 77024
HOUSTON TX 77024

                                                                      JAMIL THOMAS
WILLIAM W HOKE (OF COUNSEL)        HUSEIN HADI
                                                                      SEDRICK STAGG
9805 KATY FWY STE 850              SEDRICK STAGG
                                                                      7100 REGENCY SQUARE BLVD STE 140
HOUSTON TX 77024                   7100 REGENCY SQUARE BLVD STE 140
                                                                      HOUSTON TX 77036
                                   HOUSTON TX 77036

CARNEGIE H MIMS III                                                   JOEL C SIMON
SEDRICK STAGG                      ERIC DICK LLM                      FERNELIUS SIMON MACE
                                                                      ROBERTSON PERDUE PLLC
7100 REGENCY SQUARE BLVD STE 140   3701 BROOKWOODS DR
                                                                      4119 MONTROSE BLVD STE 500
HOUSTON TX 77036                   HOUSTON TX 77092
                                                                      HOUSTON TX 77006
                Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 22 of 25
                                   RYAN M PERDUE                    DEREK H POTTS
STEPHEN M FERNELIUS
                                   FERNELIUS SIMON MACE             POTTS LAW FIRM
FERNELIUS SIMON MACE
                                   ROBERTSON PERDUE PLLC
ROBERTSON PERDUE PLLC                                               3737 BUFFALO SPEEDWAY STE 1900
                                   4119 MONTROSE BLVD STE 500
4119 MONTROSE BLVD STE 500                                          HOUSTON TX 77098
                                   HOUSTON TX 77006
HOUSTON TX 77006

POTTS LAW FIRM                     MICHAEL J BINS                   RILEY L BURNETT JR
3737 BUFFALO SPEEDWAY STE 1900     POTTS LAW FIRM                   BURNETT LAW FIRM
HOUSTON TX 77098                   3737 BUFFALO SPEEDWAY STE 1900   3737 BUFFALO SPEEDWAY STE 1850
                                   HOUSTON TX 77098                 HOUSTON TX 77098


PEGAH RAHGOZAR                     LESTER B NICHOLS III             KURT B ARNOLD
2825 WILCREST DR STE 515           2825 WILCREST DR STE 515         ARNOLD & ITKIN LLP
HOUSTON TX 77045                   HOUSTON TX 77045                 6009 MEMORIAL DR
                                                                    HOUSTON TX 77007

JASON A ITKIN                      J KYLE FINDLEY                   KALA F SELLERS
ARNOLD & ITKIN LLP                 ARNOLD & ITKIN LLP               ARNOLD & ITKIN LLP
6009 MEMORIAL DR                   6009 MEMORIAL DR                 6009 MEMORIAL DR
HOUSTON TX 77007                   HOUSTON TX 77007                 HOUSTON TX 77007

ADAM D LEWIS
                                   CHRISTOPHER L BELL               GREGORY F COX
ARNOLD & ITKIN LLP
                                   GREENBERG TRAURIG LLP            MOSTYN LAW
6009 MEMORIAL DR
                                   1000 LOUISIANA ST STE 1700       3810 WEST ALABAMA ST
HOUSTON TX 77007
                                   HOUSTON TX 77002                 HOUSTON TX 77027

MICHAEL A DOWNEY                   CAROLINE L MAIDA                 MARY-OLGA LOVETT
MOSTYN LAW                         MOSTYN LAW                       GREENBERG TRAURIG LLP
3810 WEST ALABAMA ST               3810 WEST ALABAMA ST             1000 LOUISIANA ST STE 1700
HOUSTON TX 77027                   HOUSTON TX 77027                 HOUSTON TX 77002

PAUL B KERLIN                      CHRISTOPHER M LAVIGNE            KARL D BURRER
GREENBERG TRAURIG LLP              GREENBERG TRAURIG LLP            GREENBERG TRAURIG LLP
1000 LOUISIANA ST STE 1700         2200 ROSS AVE STE 5200           1000 LOUISIANA ST STE 1700
HOUSTON TX 77002                   DALLAS TX 75201                  HOUSTON TX 77002

JAMES R JONES                      JOHN V MCCOY
                                   MCCOY LEAVITT & LASKEY           ANA M ENE
4185 TECHNOLOGY FOREST BLVD
                                   N19 W242000 RIVERWOOD DR         CLARK LOVE & HUTSON PLLC
STE 160
                                   STE 125                          440 LOUISIANA STE 1700
THE WOODLANDS TX 77381             WAUKESHA WI 53188                HOUSTON TX 77002

MATHESON TRI-GAS INC               AUTOMATION PLUS
                                                                    ADAM D PEAVY
ATTN: GENERAL COUNSEL              ATTN: FRANK LOMELO
                                                                    CLARK LOVE & HUTSON PLLC
150 ALLEN RD - STE 302             8930 LAWNDALE ST STE F
                                                                    440 LOUISIANA STE 1700
BASKING RIDGE NJ 07920             HOUSTON TX 77012
                                                                    HOUSTON TX 77002

KEVIN M MADDEN                     MARK W MORAN                     ARC SPECIALTIES INC
LAW OFFICES OF KEVIN M MADDEN      MUNCK WILSON MANDALA LLP         ATTN: L DON KNIGHT
5225 KATY FWY STE 520              12770 COIT RD STE 600            8100 WASHINGTON STE 1000
HOUSTON TX 77007                   DALLAS TX 75251                  HOUSTON TX 77007
                  Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 23 of 25
                                     CENTERPOINT ENERGY SERVICE          CENTERPOINT ENERGY SERVICES
ARC SPECIALTIES INC                  COMPANY LCC                         INC
                                     ATTN: GENERAL COUNSEL               ATTN: GENERAL COUNSEL
1730 STEBBINS DR
                                     1111 LOUISIANA ST 39TH FLOOR        1111 LOUISIANA ST
HOUSTON TX 7704                      HOUSTON TX 77002                    39TH FLOOR
                                                                         HOUSTON TX 77002
CENTERPOINT ENERGY RESOURCES
                                     CENTERPOINT ENERGY GAS
CORP                                                                     STM & ASSOCIATES
                                     SERVICES INC – NATURAL GAS
ATTN: GENERAL COUNSEL
                                     ATTN: GENERAL COUNSEL               8554 KATY FWY STE 112
1111 LOUISIANA ST 39TH FLOOR
                                     1111 LOUISIANA ST 39TH FLOOR        HOUSTON TX 77024
HOUSTON TX 77002
                                     HOUSTON TX 77002

3M                                   DETCON
                                                                         DETCON
3M CORPORATE HEADQUARTERS            3M CENTER BLDG 224-5N40
                                                                         3200 RESEARCH FOREST DR
2501 HUDSON RD                       SAINT PAUL MN 55144-1001
                                                                         THE WOODLANDS TX 77381-4219
MAPLEWOOD MN 55144

DETCON                                                                   FIRESTONE CRYOGENIC EQUIPMENT
                                     FIRESTONE CRYOGENIC EQUIPMENT
4055 TECHNOLOGY FOREST BLVD                                              ATTN: LINDA PLUMMER
                                     14954 EAST DR
THE WOODLANDS TX 77381                                                   12446 CUTTEN RD
                                     CONROE TX 77302-6600
                                                                         HOUSTON TX 77066

RADNOR                               OLDHAM A/K/A TELEDYNE GAS & FLAME   WESTERN INTERNATIONAL GAS &
AIRGAS INC                           AMERICAS – THE WOODLANDS            CYLINDER INC
259 NORTH RADNOR-CHESTER RD          DETCON INC                          ATTN: DENISE C HAUGEN
STE 100                              4055 TECHNOLOGY FOREST BLVD         7173 HIGHWAY 159 E PO BOX 668
RADNOR PA 19087-5283                 THE WOODLANDS TX 77381              BELLVILLE TX 77418

MILLER SCAMARDI AND CARRABA                                              NATIONAL ALLOY SOLUTIONS
                                     B-W GRINDING SERVICE, INC.          C/O GONZALEZ & ASSOCIATES
ATTN: DAVID MILLER
                                                                         ATTN: EDWARD GONZALEZ
6525 WASHINGTON AVE                  5807 NUNN ST.
                                                                         2205 FULTON ST
HOUSTON TEXAS 77007                  HOUSTON, TX 77087                   HOUSTON TX 77009

KENNAMETAL INC
                                                                         VERTECS
ATTN: MICHELLE R KEATING             TECHNICAL ENGINEERING LLC
                                                                         8402 RAYSON RD
525 WILLIAM PENN PLACE STE 3300      100 CHAPEL RD
                                                                         HOUSTON TX 77080
PITTSBURGH PA 15219                  MANCHESTER CT 06042

ABB
                                                                         AMERICAN EXPRESS
13609 INDUSTRIAL RD GATE 5           ACCUWELD INC.
                                                                         THREE WORLD FINANCIAL CENTER
COMPLEX 3G WEST                      845 BUSCHONG
                                                                         200 VESEY S
HOUSTON TX 77015                     HOUSTON, TX 77039-1001
                                                                         NEW YORK, NY 10285



BASS TOOL & SUPPLY, INC.             CARBIDE & METAL, C&M TECH LLC
                                                                         CORROSION MATERIALS
2300 FAIRWAY PARK DR.                7425 CARBIDE LANE
                                                                         22416 NETWORK PLACE
HOUSTON, TX 77092                    HOUSTON, TX 77040
                                                                         CHICAGO, IL 60673



GROVES INDUSTRIAL SUPPLY             GULF COAST METAL SALES              HOUSTON PLATING COMPANY LLP
7301 PINEMONT DR.                    PO BOX 7310                         PO BOX 418
HOUSTON, TX 77040                    HOUSTON, TX 77248                   SOUTH HOUSTON, TX 77587
                  Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 24 of 25


LARK HEAT TREAT, INC.                LIBERTY FORGE, INC.                       MATHESON TRI-GAS, INC.
6640 MAYNARD                         PO DRAWER 1210                            10430 MULA ROAD
HOUSTON, TX 77041                    LIBERTY, TX 77575                         STAFFORD, TX 77477



MYERS TECHNOLOGY CO. LLC             NATIONAL SPECIALTY ALLOWS                 PARISH INTERNATIONAL, INC.
2150 TOUCHY AVE.                     18250 KEITH HARROW                        1075 ZACH RAD
ELK GROVE VILLAGE, IL 60007          HOUSTON, TX 77084                         HEMPSTEAD, TX 77445


                                     PT HUAYUE NICKEL COBALT
THYSSENKRUP MATERIALS, NA            GEDUNG WISMA MULIA LT. 41 JI              R&M FORGE & FITTINGS
                                     .JEND GATOT
10648 WEST LITTLE YORK RD            SUBROTO NO. 42, KUNINGAN BARAT, MAMPANG
                                                                               6455 WESCO WAY
HOUSTON, TX 77041                    PRAPATAN. 12710 JAKARTA,                  HOUSTON, TX 77041
                                     INDONESIA



RS MACHINE COMPANY, LLC              VERTECS                                   VICTORY METALS, LLC
6926 GUHN ROAD                       PO BOX 801523                             12335 KINGSRIDE LN
HOUSTON, TX 77040                    HOUSTON, TX 77280                         HOUSTON, TX 77024


                                                                               JACK SKAGGS
VINATECH INDUSTRIES, INC.            WEB INDUSTRIAL DIAMOND CO. INC.           JASON S. SCHULZE
5439 BRITTMORE RD.                   2117 N. HOUSTON AVE.                      LYONDELLBASELL TOWER
HOUSTON, TX 77041                    PEARLAND, TX 77581                        1221 MCKINNEY, STE. 2900
                                                                               HOUSTON, TEXAS 77010

                                                                               SCORE VALVE SERVICES INC.
ACCROSEAL                            MSO SEALS & GASKETS INC.
                                                                               BUILDING B
316 BRIGGS STREET                    4702 STEFFANI LANE
                                                                               6410 LANGFIELD ROAD
VICKSBURG, MI 49097                  HOUSTON, TX 77041
                                                                               HOUSTON, TX 77092


                                     WATSON VALVE SERVICES AUSTRALIA
THE NUT PLACE                                                                  AFCO
                                     13 LINK CRESENT
6605 GESSNER ROAD                                                              5600 NORTH RIVER ROADSUITE 400
                                     COOLUM BEACH, QUEENSLAND 4573
HOUSTON, TX 77040                                                              DES PLAINES, IL 60018


                                                                               AMUR HMP, LLC
AIV, LPL
                                     AMERICAN HELI-ARC                         5, MASHINOSTROITELIEI SHOSSE, AMURSK
7140 W. SAM HOUSTON PKWY N
                                     5009 PINEMONT DR                          KHABAROVSK KRAI, THE RUSSIAN
SUITE 100
                                     HOUSTON, TX 77092                         FEDERATION
HOUSTON, TX 77040
                                                                               682640


DIRECT BOLT AND SUPPLY               EGC ENTERPRISES                           GARLOCK SEALING TECH
7117 BELGOLDSUITE D                  140 PARKER CT                             13288 COLLECTION CENTER DR
HOUSTON, TX 77066                    CHARDON, OH 44024                         CHICAGO, IL 60693



GHX INDUSTRIAL LLC
                                     GRAINGER                                  HYTORC
3440 SOUTH SAM HOUSTON PARKWAY
                                     PO BOX 419267                             12420 TEXACO ROAD
SUITE 300
                                     KANSAS CITY, MO 64141                     HOUSTON, TX 77013
HOUSTON, TX 77047
                 Case 20-30967 Document 878 Filed in TXSB on 10/20/20 Page 25 of 25


INDUSTRIAL BEARING AND SERVICES     LAMONS GASKET COMPANY            SUHM SPRING WORKS, LTD
 PO BOX 41325                       7300 AIRPORT BLVD                14650 HEATHROW FOREST PARKWAY
HOUSTON, TX 77241                   HOUSTON, TX 77061                HOUSTON, TX 77032



SURFACE PREPARATION                 TEADIT                           U-LINE, INC.
5973 SOUTH LOOP EAST                10545 RED BLUFF ROAD             2200 S. LAKESIDE DRIVE
HOUSTON, TX 77033                   PASADENA, TX 77507               CHICAGO, IL 60693


                                                                     ERNEST P. GIEGER, JR.
UNIVERSE TECHNICAL TRANSLATE        VANAIRE INC                      BRENDAN P. DOHERTY
9225 KATY FREEWAYSUITE 400          840 CLARK DRIVE                  GIEGER, LABORDE & LAPEROUSE, LLC
HOUSTON, TX 77024                   GLADSTONE, MI 49837              5151 SAN FELIPE STREET, SUITE 750
                                                                     HOUSTON, TEXAS 77056

MATTHEW B. PROBUS                                                    Watson Grinding & Manufacturing Co.
                                    JOHN ROBERT JONES
WAUSON | PROBUS                                                      Robert E “Bob” Ogle, CPA CTP
                                    J. R. JONES LAW PLLC
ONE SUGAR CREEK CENTER BLVD.,                                        The Claro Group
                                    6026 REMSON HOLLOW LANE
SUITE 880                                                            711 Louisiana St., Suite 2100
                                    KATY, TX 77494
SUGAR LAND, TEXAS 77478                                              Houston, TX 77002
